As Filed with the U.S. Securities and Exchange Commission on November 26, 2010 1933 Act File No. 333-116351 1940 Act File No. 811-21591 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 14 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 15 T (Check appropriate box or boxes.) AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: December 1, 2010 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) T on December 1, 2010, at 8:30 AM (Central) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 1, 2010 American Century Investments Prospectus LIVESTRONG® Income Portfolio Investor Class (ARTOX) Institutional Class (ATTIX) A Class (ARTAX) C Class (ATTCX) R Class (ARSRX) LIVESTRONG® 2015 Portfolio Investor Class (ARFIX) Institutional Class (ARNIX) A Class (ARFAX) C Class (AFNCX) R Class (ARFRX) LIVESTRONG® 2020 Portfolio Investor Class (ARBVX) Institutional Class (ARBSX) A Class (ARBMX) C Class (ARNCX) R Class (ARBRX) LIVESTRONG® 2025 Portfolio Investor Class (ARWIX) Institutional Class (ARWFX) A Class (ARWAX) C Class (ARWCX) R Class (ARWRX) LIVESTRONG® 2030 Portfolio Investor Class (ARCVX) Institutional Class (ARCSX) A Class (ARCMX) C Class (ARWOX) R Class (ARCRX) LIVESTRONG® 2035 Portfolio Investor Class (ARYIX) Institutional Class (ARLIX) A Class (ARYAX) C Class (ARLCX) R Class (ARYRX) LIVESTRONG® 2040 Portfolio Investor Class (ARDVX) Institutional Class (ARDSX) A Class (ARDMX) C Class (ARNOX) R Class (ARDRX) LIVESTRONG® 2045 Portfolio Investor Class (AROIX) Institutional Class (AOOIX) A Class (AROAX) C Class (AROCX) R Class (ARORX) LIVESTRONG® 2050 Portfolio Investor Class (ARFVX) Institutional Class (ARFSX) A Class (ARFMX) C Class (ARFDX) R Class (ARFWX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary – LIVESTRONG Income Portfolio 2 Investment Objective 2 Fees and Expenses 2 Principal Investments, Principal Risks and Performance 3 Portfolio Management 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Fund Summary – LIVESTRONG 2015 Portfolio 6 Investment Objective 6 Fees and Expenses 6 Principal Investments, Principal Risks and Performance 7 Portfolio Management 10 Purchase and Sale of Fund Shares 10 Tax Information 10 Payments to Broker-Dealers and Other Financial Intermediaries 10 Fund Summary – LIVESTRONG 2020 Portfolio 11 Investment Objective 11 Fees and Expenses 11 Principal Investments, Principal Risks and Performance 12 Portfolio Management 15 Purchase and Sale of Fund Shares 15 Tax Information 15 Payments to Broker-Dealers and Other Financial Intermediaries 15 Fund Summary – LIVESTRONG 2025 Portfolio 16 Investment Objective 16 Fees and Expenses 16 Principal Investments, Principal Risks and Performance 17 Portfolio Management 20 Purchase and Sale of Fund Shares 20 Tax Information 20 Payments to Broker-Dealers and Other Financial Intermediaries 20 Fund Summary – LIVESTRONG 2030 Portfolio 21 Investment Objective 21 Fees and Expenses 21 Principal Investments, Principal Risks and Performance 22 Portfolio Management 25 Purchase and Sale of Fund Shares 25 Tax Information 25 Payments to Broker-Dealers and Other Financial Intermediaries 25 Fund Summary – LIVESTRONG 2035 Portfolio 26 Investment Objective 26 Fees and Expenses 26 Principal Investments, Principal Risks and Performance 27 Portfolio Management 30 Purchase and Sale of Fund Shares 30 Tax Information 30 Payments to Broker-Dealers and Other Financial Intermediaries 30 ©2010 American Century Proprietary Holdings, Inc. All rights reserved. LIVESTRONG is a trademark of the Lance Armstrong Foundation. Fund Summary – LIVESTRONG 2040 Portfolio 31 Investment Objective 31 Fees and Expenses 31 Principal Investments, Principal Risks and Performance 32 Portfolio Management 35 Purchase and Sale of Fund Shares 35 Tax Information 35 Payments to Broker-Dealers and Other Financial Intermediaries 35 Fund Summary – LIVESTRONG 2045 Portfolio 36 Investment Objective 36 Fees and Expenses 36 Principal Investments, Principal Risks and Performance 37 Portfolio Management 40 Purchase and Sale of Fund Shares 40 Tax Information 40 Payments to Broker-Dealers and Other Financial Intermediaries 40 Fund Summary – LIVESTRONG 2050 Portfolio 41 Investment Objective 41 Fees and Expenses 41 Principal Investments, Principal Risks and Performance 42 Portfolio Management 45 Purchase and Sale of Fund Shares 45 Tax Information 45 Payments to Broker-Dealers and Other Financial Intermediaries 45 Objectives, Strategies and Risks 46 Management 50 Investing Directly with American Century Investments 52 Investing Through a Financial Intermediary 54 Additional Policies Affecting Your Investment 58 Share Price and Distributions 62 Taxes 63 Multiple Class Information 65 Financial Highlights 66 ©2010 American Century Proprietary Holdings, Inc. All rights reserved. LIVESTRONG is a trademark of the Lance Armstrong Foundation. 1 Fund Summary – LIVESTRONG Income Portfolio Investment Objective The fund seeks current income. Capital appreciation is a secondary objective. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.55% 0.55% 0.55% 0.55% 0.55% Total Annual Fund Operating Expenses 0.76% 0.56% 1.01% 1.76% 1.26% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $78 $243 $423 $943 Institutional Class $57 $180 $313 $702 A Class $672 $879 $1,101 $1,740 C Class $179 $555 $955 $2,071 R Class $129 $400 $692 $1,522 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 13% of the average value of its portfolio. 2 Principal Investments, Principal Risks and Performance LIVESTRONG Income Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 45.00% Fixed-Income Securities (Bonds) 45.00% NT Equity Growth Fund 13.00% High-Yield Fund 3.80% NT Growth Fund 6.50% Inflation-Adjusted Bond Fund 7.60% NT International Growth Fund 5.00% International Bond Fund 7.00% NT Large Company Value Fund 11.00% NT Diversified Bond Fund 26.60% NT Mid Cap Value Fund 4.00% NT Small Company Fund 2.00% Cash Equivalents (Money Markets) 10.00% NT Vista Fund 2.50% Premium Money Market Fund 10.00% Real Estate Fund 1.00% The target asset mix of LIVESTRONG Income Portfolio is expected to remain fixed over time. The fund is generally intended for investors near to, at, or in retirement and who are no longer making new investments in the fund. The fund is designed for investors who plan to gradually withdraw the value of their account after retirement. The fund assumes a retirement age of 65 and may not be appropriate for an investor retiring at an age well before or after age 65. The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds, we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities.Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 3 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2009): 9.30% Lowest Performance Quarter (4Q 2008): -9.20% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 5.63%. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 16.42% 3.14% 4.09% 08/31/2004 Return After Taxes on Distributions 15.66% 2.03% 2.92% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 10.78% 2.11% 2.90% 08/31/2004 Institutional Class Return Before Taxes 16.65% 3.35% 4.30% 08/31/2004 A Class(1) Return Before Taxes 9.47% 1.66% 2.69% 08/31/2004 C Class(2) Return Before Taxes 15.35% 2.13% 3.06% 03/01/2010 R Class Return Before Taxes 15.84% 2.62% 3.58% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% 0.76% 2.85% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 4.89% 08/31/2004 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 5.23% 5.14% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. 4 The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2004. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 5 Fund Summary – LIVESTRONG 2015 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.58% 0.58% 0.58% 0.58% 0.58% Total Annual Fund Operating Expenses 0.79% 0.59% 1.04% 1.79% 1.29% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $81 $253 $439 $978 Institutional Class $60 $189 $330 $738 A Class $675 $887 $1,117 $1,773 C Class $182 $564 $970 $2,103 R Class $132 $410 $708 $1,556 6 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 9% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2015 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 48.95% Fixed-Income Securities (Bonds) 43.05% NT Emerging Markets Fund 1.00% High-Yield Fund 3.70% NT Equity Growth Fund 12.75% Inflation-Adjusted Bond Fund 7.40% NT Growth Fund 7.50% International Bond Fund 6.20% NT International Growth Fund 5.75% NT Diversified Bond Fund 25.75% NT Large Company Value Fund 11.00% NT Mid Cap Value Fund 4.50% Cash Equivalents (Money Markets) 8.00% NT Small Company Fund 2.00% Premium Money Market Fund 8.00% NT Vista Fund 3.25% Real Estate Fund 1.20% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund.The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 7 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 8 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2009): 10.20% Lowest Performance Quarter (4Q 2008): -11.00% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 5.81%. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 18.26% 3.48% 4.79% 08/31/2004 Return After Taxes on Distributions 17.65% 2.43% 3.70% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 12.00% 2.47% 3.58% 08/31/2004 Institutional Class Return Before Taxes 18.48% 3.70% 5.02% 08/31/2004 A Class(1) Return Before Taxes 11.20% 2.00% 3.38% 08/31/2004 C Class(2) Return Before Taxes 17.06% 2.46% 3.75% 03/01/2010 R Class Return Before Taxes 17.78% 2.98% 4.29% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% 0.76% 2.85% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 4.89% 08/31/2004 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 5.23% 5.14% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 9 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2004. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 10 Fund Summary – LIVESTRONG 2020 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54 of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.61% 0.61% 0.61% 0.61% 0.61% Total Annual Fund Operating Expenses 0.82% 0.62% 1.07% 1.82% 1.32% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $84 $262 $456 $1,014 Institutional Class $63 $199 $346 $775 A Class $678 $896 $1,132 $1,805 C Class $185 $573 $986 $2,135 R Class $135 $419 $724 $1,589 11 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 8% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2020 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 54.20% Fixed-Income Securities (Bonds) 40.30% NT Emerging Markets Fund 2.00% High-Yield Fund 3.50% NT Equity Growth Fund 12.25% Inflation-Adjusted Bond Fund 7.00% NT Growth Fund 9.00% International Bond Fund 5.20% NT International Growth Fund 6.50% NT Diversified Bond Fund 24.60% NT Large Company Value Fund 11.25% NT Mid Cap Value Fund 5.25% Cash Equivalents (Money Markets) 5.50% NT Small Company Fund 2.25% Premium Money Market Fund 5.50% NT Vista Fund 4.25% Real Estate Fund 1.45% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 12 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 13 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2009): 11.07% Lowest Performance Quarter (1Q 2009): -5.46% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.06%. For the calendar year ended December 31, 2009 1 year Since Inception Inception Date Investor Class Return Before Taxes 20.11% -3.96% 05/30/2008 Return After Taxes on Distributions 19.53% -4.51% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 13.20% -3.64% 05/30/2008 Institutional Class Return Before Taxes 20.22% -3.84% 05/30/2008 A Class(1) Return Before Taxes 12.78% -7.77% 05/30/2008 C Class(2) Return Before Taxes 18.85% -4.97% 03/01/2010 R Class Return Before Taxes 19.38% -4.50% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% -11.11% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 6.30% 05/30/2008 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 6.82% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index.This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams.The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 14 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums.Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 15 Fund Summary – LIVESTRONG 2025 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses (Administrative Fee) 0.20% None 0.20% 0.20% 0.20% Acquired Fund Fees and Expenses 0.64% 0.64% 0.64% 0.64% 0.64% Total Annual Fund Operating Expenses 0.84% 0.64% 1.09% 1.84% 1.34% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $86 $269 $467 $1,037 Institutional Class $66 $205 $357 $799 A Class $680 $902 $1,142 $1,827 C Class $187 $580 $996 $2,156 R Class $137 $425 $735 $1,612 16 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 10% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2025 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 59.70% Fixed-Income Securities (Bonds) 35.30% NT Emerging Markets Fund 2.65% High-Yield Fund 3.25% NT Equity Growth Fund 12.25% Inflation-Adjusted Bond Fund 6.50% NT Growth Fund 10.25% International Bond Fund 3.00% NT International Growth Fund 7.85% NT Diversified Bond Fund 22.55% NT Large Company Value Fund 11.75% NT Mid Cap Value Fund 5.50% Cash Equivalents (Money Markets) 5.00% NT Small Company Fund 3.00% Premium Money Market Fund 5.00% NT Vista Fund 4.75% Real Estate Fund 1.70% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 17 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 18 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2009): 11.70% Lowest Performance Quarter (4Q 2008): -13.92% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.07%. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 21.24% 3.40% 4.99% 08/31/2004 Return After Taxes on Distributions 20.74% 2.37% 3.94% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 13.96% 2.45% 3.82% 08/31/2004 Institutional Class Return Before Taxes 21.37% 3.58% 5.18% 08/31/2004 A Class(1) Return Before Taxes 13.97% 1.93% 3.57% 08/31/2004 C Class(2) Return Before Taxes 20.11% 2.38% 3.94% 03/01/2010 R Class Return Before Taxes 20.63% 2.90% 4.47% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% 0.76% 2.85% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 4.89% 08/31/2004 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 5.23% 5.14% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 19 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2004. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum.Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 20 Fund Summary – LIVESTRONG 2030 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54 of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.66% 0.66% 0.66% 0.66% 0.66% Total Annual Fund Operating Expenses 0.87% 0.67% 1.12% 1.87% 1.37% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $89 $278 $483 $1,073 Institutional Class $69 $215 $374 $835 A Class $683 $911 $1,157 $1,860 C Class $190 $589 $1,012 $2,188 R Class $140 $435 $751 $1,645 21 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 7% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2030 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 65.85% Fixed-Income Securities (Bonds) 29.15% NT Emerging Markets Fund 3.15% High-Yield Fund 2.90% NT Equity Growth Fund 12.50% Inflation-Adjusted Bond Fund 5.75% NT Growth Fund 12.25% International Bond Fund 0.50% NT International Growth Fund 9.25% NT Diversified Bond Fund 20.00% NT Large Company Value Fund 12.25% NT Mid Cap Value Fund 5.25% Cash Equivalents (Money Markets) 5.00% NT Small Company Fund 4.00% Premium Money Market Fund 5.00% NT Vista Fund 5.25% Real Estate Fund 1.95% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 22 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 23 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2009): 12.53% Lowest Performance Quarter (1Q 2009): -6.78% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.16%. For the calendar year ended December 31, 2009 1 year Since Inception Inception Date Investor Class Return Before Taxes 22.88% -6.44% 05/30/2008 Return After Taxes on Distributions 22.43% -6.85% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 15.02% -5.64% 05/30/2008 Institutional Class Return Before Taxes 23.16% -6.32% 05/30/2008 A Class(1) Return Before Taxes 15.56% -10.15% 05/30/2008 C Class(2) Return Before Taxes 21.68% -7.42% 03/01/2010 R Class Return Before Taxes 22.44% -6.90% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% -11.11% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 6.30% 05/30/2008 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 6.82% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 24 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum.Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 25 Fund Summary – LIVESTRONG 2035 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.69% 0.69% 0.69% 0.69% 0.69% Total Annual Fund Operating Expenses 0.90% 0.70% 1.15% 1.90% 1.40% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $92 $287 $499 $1,108 Institutional Class $72 $224 $390 $871 A Class $686 $920 $1,172 $1,892 C Class $193 $598 $1,027 $2,219 R Class $143 $444 $767 $1,679 26 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 8% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2035 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 72.10% Fixed-Income Securities (Bonds) 24.90% NT Emerging Markets Fund 4.25% High-Yield Fund 2.45% NT Equity Growth Fund 13.25% Inflation-Adjusted Bond Fund 5.00% NT Growth Fund 13.25% NT Diversified Bond Fund 17.45% NT International Growth Fund 9.75% NT Large Company Value Fund 13.25% Cash Equivalents (Money Markets) 3.00% NT Mid Cap Value Fund 6.00% Premium Money Market Fund 3.00% NT Small Company Fund 4.15% NT Vista Fund 6.00% Real Estate Fund 2.20% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds.The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 27 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 28 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (3Q 2009): 13.46% Lowest Performance Quarter (4Q 2008): -17.42% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.26%. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 24.31% 3.05% 4.95% 08/31/2004 Return After Taxes on Distributions 23.92% 2.14% 4.02% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 15.98% 2.24% 3.87% 08/31/2004 Institutional Class Return Before Taxes 24.56% 3.26% 5.16% 08/31/2004 A Class (1) Return Before Taxes 16.89% 1.59% 3.54% 08/31/2004 C Class (2) Return Before Taxes 23.13% 2.04% 3.91% 03/01/2010 R Class Return Before Taxes 23.69% 2.54% 4.43% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% 0.76% 2.85% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 4.89% 08/31/2004 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 5.23% 5.14% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 29 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2004. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount. The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 30 Fund Summary – LIVESTRONG 2040 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.72% 0.72% 0.72% 0.72% 0.72% Total Annual Fund Operating Expenses 0.93% 0.73% 1.18% 1.93% 1.43% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $95 $297 $515 $1,143 Institutional Class $75 $234 $407 $907 A Class $689 $929 $1,187 $1,924 C Class $196 $607 $1,043 $2,251 R Class $146 $453 $782 $1,712 31 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 3% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2040 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 78.45% Fixed-Income Securities (Bonds) 21.05% NT Emerging Markets Fund 5.00% High-Yield Fund 2.05% NT Equity Growth Fund 14.25% Inflation-Adjusted Bond Fund 4.15% NT Growth Fund 14.25% NT Diversified Bond Fund 14.85% NT International Growth Fund 10.00% NT Large Company Value Fund 14.50% Cash Equivalents (Money Markets) 0.50% NT Mid Cap Value Fund 7.00% Premium Money Market Fund 0.50% NT Small Company Fund 4.00% NT Vista Fund 7.00% Real Estate Fund 2.45% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 32 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 33 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (2Q 2009): 14.38% Lowest Performance Quarter (1Q 2009): -8.13% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.18%. For the calendar year ended December 31, 2009 1 year Since Inception Inception Date Investor Class Return Before Taxes 25.95% -7.81% 05/30/2008 Return After Taxes on Distributions 25.62% -8.14% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 17.03% -6.75% 05/30/2008 Institutional Class Return Before Taxes 26.06% -7.70% 05/30/2008 A Class(1) Return Before Taxes 18.42% -11.41% 05/30/2008 C Class(2) Return Before Taxes 24.65% -8.78% 03/01/2010 R Class Return Before Taxes 25.18% -8.34% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% -11.11% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 6.30% 05/30/2008 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 6.82% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 34 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount. The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 35 Fund Summary – LIVESTRONG 2045 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Total Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Acquired Fund Fees and Expenses 0.74% 0.74% 0.74% 0.74% 0.74% Total Annual Fund Operating Expenses 0.95% 0.75% 1.20% 1.95% 1.45% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $97 $303 $526 $1,166 Institutional Class $77 $240 $417 $931 A Class $690 $935 $1,197 $1,946 C Class $198 $613 $1,053 $2,272 R Class $148 $459 $793 $1,734 36 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 9% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2045 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 81.70% Fixed-Income Securities (Bonds) 18.30% NT Emerging Markets Fund 5.75% High-Yield Fund 1.80% NT Equity Growth Fund 14.75% Inflation-Adjusted Bond Fund 3.60% NT Growth Fund 14.75% NT Diversified Bond Fund 12.90% NT International Growth Fund 10.00% NT Large Company Value Fund 15.00% Cash Equivalents (Money Markets) 0.00% NT Mid Cap Value Fund 7.25% NT Small Company Fund 4.25% NT Vista Fund 7.25% Real Estate Fund 2.70% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 37 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 38 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (2Q 2009): 14.89% Lowest Performance Quarter (4Q 2008): -19.49% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.30%. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 26.36% 2.78% 4.84% 08/31/2004 Return After Taxes on Distributions 26.03% 1.92% 3.95% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 17.33% 2.05% 3.82% 08/31/2004 Institutional Class Return Before Taxes 26.58% 3.00% 5.06% 08/31/2004 A Class(1) Return Before Taxes 18.80% 1.31% 3.43% 08/31/2004 C Class(2) Return Before Taxes 25.13% 1.76% 3.79% 03/01/2010 R Class Return Before Taxes 25.73% 2.27% 4.32% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% 0.76% 2.85% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 4.89% 08/31/2004 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 5.23% 5.14% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 39 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2004. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 40 Fund Summary – LIVESTRONG 2050 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 54 of the fund’s prospectus and Sales Charges in Appendix C of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) $25 None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.02% 0.02% 0.02% 0.02% 0.02% Total Other Expenses 0.22% 0.02% 0.22% 0.22% 0.22% Acquired Fund Fees and Expenses 0.75% 0.75% 0.75% 0.75% 0.75% Total Annual Fund Operating Expenses 0.97% 0.77% 1.22% 1.97% 1.47% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $99 $310 $537 $1,190 Institutional Class $79 $246 $428 $955 A Class $692 $941 $1,207 $1,967 C Class $200 $619 $1,063 $2,293 R Class $150 $466 $803 $1,756 41 Portfolio Turnover Because the fund buys and sells shares of the underlying funds directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 13% of the average value of its portfolio. Principal Investments, Principal Risks and Performance LIVESTRONG 2050 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century Investments mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s current target allocation for the various asset classes and underlying funds: Equity Securities (Stocks) 84.70% Fixed-Income Securities (Bonds) 15.30% NT Emerging Markets Fund 6.50% High-Yield Fund 1.50% NT Equity Growth Fund 15.25% Inflation-Adjusted Bond Fund 3.00% NT Growth Fund 15.25% NT Diversified Bond Fund 10.80% NT International Growth Fund 9.50% NT Large Company Value Fund 15.50% Cash Equivalents (Money Markets) 0.00% NT Mid Cap Value Fund 7.50% NT Small Company Fund 4.75% NT Vista Fund 7.50% Real Estate Fund 2.95% The target date in the fund name refers to the approximate year an investor plans to retire and stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed at 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 42 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the annual adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. The principal risks of investing in the fund include: • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the funds is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 43 Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (2Q 2009): 15.07% Lowest Performance Quarter (1Q 2009): -8.90% As of September 30, 2010, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 6.13%. For the calendar year ended December 31, 2009 1 year Since Inception Inception Date Investor Class Return Before Taxes 26.66% -9.79% 05/30/2008 Return After Taxes on Distributions 26.41% -10.05% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 17.49% -8.39% 05/30/2008 Institutional Class Return Before Taxes 27.07% -9.55% 05/30/2008 A Class(1) Return Before Taxes 19.16% -13.31% 05/30/2008 C Class(2) Return Before Taxes 25.30% -10.73% 03/01/2010 R Class Return Before Taxes 26.03% -10.24% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 28.34% -11.11% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index(3) (reflects no deduction for fees, expenses or taxes) 5.93% 6.30% 05/30/2008 Citigroup US Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses or taxes) 5.06% 6.82% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's fixed-income benchmark changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 44 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive VP, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior VP and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum.Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts (in classes other than Institutional Class) do not have a minimum purchase amount.The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 45 Objectives, Strategies and Risks What are the funds’ investment objectives? LIVESTRONG Income Portfolio seeks current income. Capital appreciation is a secondary objective. Each of LIVESTRONG 2015, 2020, 2025, 2030, 2035, 2040, 2045 and 2050 Portfolios seeks the highest total return consistent with its asset mix. Total return includes capital appreciation plus dividend and interest income. What are the funds’ principal investment strategies? Each fund invests in a combination of underlying American Century Investments funds. Each fund’s target allocation is intended to diversify investments among various asset classes such as stocks, bonds and money market instruments. The target asset mix for LIVESTRONG Income Portfolio is expected to remain fixed over time. For each fund with a target year, the target asset mix will be adjusted annually in a step-like fashion. For example, assume the current stock weighting in LIVESTRONG 2035 Portfolio is approximately 72% and the stock weighting in LIVESTRONG 2030 Portfolio is approximately 66%. Each year, we would expect to reduce the stock weighting in LIVESTRONG 2035 Portfolio. Over a five year period the stock weighting would be reduced to approximately 66%. In effect, LIVESTRONG 2035 Portfolio is expected to have the same stock weighting in five years as LIVESTRONG 2030 Portfolio has now. By the time each fund reaches its target year, its target asset mix will become fixed and will match that of LIVESTRONG Income Portfolio. A fund with an earlier target date represents a more conservative choice. A fund with a later target date represents a more aggressive choice. The target year does not necessarily represent the specific year you expect to need your assets. It is intended only as a general guide and assumes a retirement age of 65. The following table shows which underlying funds are currently being used within each asset class and the target allocations for each individual underlying fund. Asset Class Underlying Fund(1) LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Equity Securities (Stocks) NT Emerging Markets Fund 0.00% 1.00% 2.00% 2.65% 3.15% NT Equity Growth Fund 13.00% 12.75% 12.25% 12.25% 12.50% NT Growth Fund 6.50% 7.50% 9.00% 10.25% 12.25% NT International Growth Fund 5.00% 5.75% 6.50% 7.85% 9.25% NT Large Company Value Fund 11.00% 11.00% 11.25% 11.75% 12.25% NT Mid Cap Value Fund 4.00% 4.50% 5.25% 5.50% 5.25% NT Small Company Fund 2.00% 2.00% 2.25% 3.00% 4.00% NT Vista Fund 2.50% 3.25% 4.25% 4.75% 5.25% Real Estate Fund 1.00% 1.20% 1.45% 1.70% 1.95% TOTAL 45.00% 48.95% 54.20% 59.70% 65.85% Fixed-Income Securities (Bonds) High-Yield Fund 3.80% 3.70% 3.50% 3.25% 2.90% Inflation-Adjusted Bond Fund 7.60% 7.40% 7.00% 6.50% 5.75% International Bond Fund 7.00% 6.20% 5.20% 3.00% 0.50% NT Diversified Bond Fund 26.60% 25.75% 24.60% 22.55% 20.00% TOTAL 45.00% 43.05% 40.30% 35.30% 29.15% Cash Equivalents (Money Markets) Premium Money Market Fund 10.00% 8.00% 5.50% 5.00% 5.00% TOTAL 10.00% 8.00% 5.50% 5.00% 5.00% 1 Institutional Class for each underlying fund other than Premium Money Market (Investor Class). 46 Asset Class Underlying Fund(1) LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Equity Securities (Stocks) NT Emerging Markets Fund 4.25% 5.00% 5.75% 6.50% NT Equity Growth Fund 13.25% 14.25% 14.75% 15.25% NT Growth Fund 13.25% 14.25% 14.75% 15.25% NT International Growth Fund 9.75% 10.00% 10.00% 9.50% NT Large Company Value Fund 13.25% 14.50% 15.00% 15.50% NT Mid Cap Value Fund 6.00% 7.00% 7.25% 7.50% NT Small Company Fund 4.15% 4.00% 4.25% 4.75% NT Vista Fund 6.00% 7.00% 7.25% 7.50% Real Estate Fund 2.20% 2.45% 2.70% 2.95% TOTAL 72.10% 78.45% 81.70% 84.70% Fixed-Income Securities (Bonds) High-Yield Fund 2.45% 2.05% 1.80% 1.50% Inflation-Adjusted Bond Fund 5.00% 4.15% 3.60% 3.00% International Bond Fund 0.00% 0.00% 0.00% 0.00% NT Diversified Bond Fund 17.45% 14.85% 12.90% 10.80% TOTAL 24.90% 21.05% 18.30% 15.30% Cash Equivalents (Money Markets) Premium Money Market Fund 3.00% 0.50% 0.00% 0.00% TOTAL 3.00% 0.50% 0.00% 0.00% 1 Institutional Class for each underlying fund other than Premium Money Market (Investor Class). We do not intend to make frequent tactical adjustments to the target asset mix or to trade actively among underlying funds, other than the annual adjustments described above. However, we reserve the right to modify the target allocations and underlying fund weightings and to substitute other underlying funds from time to time should circumstances warrant a change. The portfolio managers regularly review each fund to determine whether rebalancing is appropriate. In making this determination, the managers may consider a number of factors, including a fund’s allocations among asset classes, investment styles, market capitalizations, global diversification and real estate holdings. A description of the policies and procedures with respect to the disclosure of the funds’ portfolio securities is available in the statement of additional information. What are the underlying funds’ investment techniques? The underlying stock funds draw on growth, value and quantitative investment techniques and diversify investments among small, medium and large U.S. companies. They also include investments in the real estate sector as well as foreign stocks from developed and emerging markets. The growth strategy looks for stocks of companies the portfolio managers believe will increase in value over time.In implementing this strategy, the portfolio managers use a variety of analytical research tools and techniques to identify stocks of companies demonstrating accelerating earnings or revenue growth rates, stock price momentum, increasing cash flows, or other indications of the relative strength of a company’s business. The value investment discipline seeks capital growth by investing in equity securities of companies that the funds’ portfolio managers believe to be temporarily undervalued. For underlying funds that are quantitatively managed, the managers utilize quantitative, computer-driven models to construct and manage portfolios that they believe provide the optimal balance between risk and expected return. The underlying bond funds represent a diverse range of fixed-income investments that vary by issuer type (corporate and government), credit quality (investment-grade and high-yield) and geographic exposure (domestic and international). 47 The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. If the issuer of a security purchased by the fund is subsequently found to be classified in the tobacco industry (due to acquisition, merger or otherwise), the underlying fund will sell the security as soon as reasonably possible. A brief description of each of the underlying funds follows. Additional details are available in the statement of additional information and the underlying funds’ prospectuses, which are available on our Web site at americancentury.com. From the descriptions of the LIVESTRONG funds’ holdings, hyperlinks will take you to information about the underlying funds. Stock Funds NT Emerging Markets seeks capital growth. It uses a growth investment strategy and invests primarily in securities of companies located in emerging market countries. NT Equity Growth seeks long-term capital growth. It uses a quantitative investment strategy to construct an optimized portfolio drawn primarily from large publicly traded U.S. companies without regard to dividend yield. NT Growth seeks long-term capital growth. It uses a growth investment strategy and generally invests in larger U.S. companies. NT International Growth seeks capital growth. It uses a growth investment strategy and invests primarily in securities of companies located in developed countries other than the United States. NT Large Company Value seeks long-term capital growth with income as a secondary objective. It uses a value investment strategy and invests primarily in larger U.S. companies. NT Mid Cap Value seeks long-term capital growth with income as a secondary objective. It uses a value investment strategy and invests primarily in medium-sized U.S. companies. NT Small Company seeks long-term capital growth. It uses a quantitative investment strategy and invests primarily in smaller U.S. companies. NT Vista seeks long-term capital growth. It uses a growth investment strategy and generally invests in medium-sized and smaller U.S. companies. Real Estate seeks high total investment return through a combination of capital appreciation and current income. It invests primarily in equity securities issued by real estate investment trusts (REITs) and companies engaged in the real estate industry. Bond Funds High-Yield seeks high current income by investing in a diversified portfolio of high-yield corporate bonds and other debt securities.As a secondary objective, the fund seeks capital appreciation, but only when consistent with its primary objective of maximizing current income. Inflation-Adjusted Bond seeks to provide total return and inflation protection consistent with investment in inflation-indexed securities. International Bond seeks high total return by investing in high-quality, non-dollar-denominated government and corporate debt securities outside the United States. NT Diversified Bond seeks a high level of income by investing primarily in high- and medium-grade non-money market debt securities. These securities, which may be payable in U.S. or foreign currencies, may include corporate bonds and notes, government securities and securities backed by mortgages or other assets. Money Market Funds Premium Money Market seeks to earn the highest level of current income while preserving the value of shareholder investments by investing in high-quality, cash-equivalent securities. What are the principal risks of investing in the funds? Each fund’s performance and risks depend in part on the managers’ skill in determining the fund’s asset class allocations and in selecting and weighting the underlying funds.There is a risk that the managers’ evaluations and assumptions regarding asset classes or underlying funds may differ from actual market conditions. Each fund’s performance and risks reflect the performance and risks of the underlying American Century Investments funds in which it invests. Some of these risks relate to investments in stocks. Others relate primarily to fixed-income or foreign investments. The degree to which the risks described below apply to a particular fund varies according to its asset allocation. 48 Market performance tends to be cyclical. In the various cycles, certain investment styles, such as growth and value styles, may fall in and out of favor. If the market is not favoring an underlying fund’s style, that fund’s gains may not be as big as, or its losses may be bigger than, other equity funds using different investment styles. Growth stocks are typically priced higher than other stocks, in relation to earnings and other measures, because investors believe they have more growth potential. This potential may or may not be realized. If the portfolio managers’ assessment of a company’s prospects for earnings or growth or how other investors will value the company’s earnings growth is incorrect, the price of the company’s stock may fall or fail to reach the value the managers have placed on it. Growth stock prices tend to fluctuate more dramatically than the overall stock market. Similarly, if the market does not consider the individual stocks purchased by a value fund to be undervalued, the fund’s shares may not rise as high as other funds and may in fact decline, even if stock prices generally are increasing. Underlying funds that invest in mid-sized and smaller companies may be more volatile, and subject to greater short-term risk, than funds that invest in larger companies. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies. In addition, smaller companies may have less publicly available information. The value of an underlying fund’s fixed-income securities will be affected by rising or falling interest rates. Generally interest rates and the prices of debt securities move in opposite directions. When interest rates fall, the prices of most debt securities rise; when interest rates rise, prices fall. Funds with longer weighted maturities are more sensitive to interest rate changes. Fixed-income securities are rated by nationally recognized securities rating organizations (SROs), such as Moody’s and Standard & Poor’s. Each SRO has its own system for classifying securities, but each tries to indicate a company’s ability to make timely payments of interest and principal. The value of an underlying fund’s fixed-income securities also will be affected by the inability or perceived inability of the issuers of these securities to make payments of interest and principal as they become due. The lowest-rated investment-grade bonds in which the underlying funds may invest contain some speculative characteristics. Having those bonds in the funds’ portfolios means the funds’ values may go down more if interest rates or other economic conditions change than if the funds contained only higher-rated bonds. In addition, higher-risk high-yield securities, which are below investment-grade and sometimes referred to as junk bonds, are considered to be predominantly speculative and are more likely to be negatively affected by changes in interest rates or other economic conditions. Some of the underlying funds invest in foreign securities. Foreign investment involves additional risks, including fluctuations in currency exchange rates, less stable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply in the United States. These factors make investing in foreign securities generally riskier than investing in U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Investing in securities of companies located in emerging market countries is also riskier than investing in securities of companies located in foreign developed countries. The underlying funds do not invest in certain tobacco-related securities. As a result, the underlying fund may forego a profitable investment opportunity or sell a security when it may be disadvantageous to do so. The value of an underlying fund’s shares depends on the value of the stocks and other securities it owns. The value of the individual securities a fund owns will go up and down, depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence. These funds are intended for investors who seek a diversified investment whose asset mix becomes more conservative over time, and who are willing to accept the risks associated with the funds’ asset allocation strategies. At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the funds, including losses near to, at, or after retirement. There is no guarantee that a fund will provide adequate income at or through your retirement. What will happen when a fund reaches its target year? When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target year, its target allocation will become fixed and will match that of LIVESTRONG Income Portfolio. Within two to three years thereafter, the fund’s Board of Directors may approve combining such fund with LIVESTRONG Income Portfolio. Once such a combination occurs, shareholders of the fund will become shareholders of LIVESTRONG Income Portfolio. 49 Management Who manages the funds? The Board of Directors, investment advisor and fund management team play key roles in the management of the funds. The Board of Directors The Board of Directors is responsible for overseeing the advisor’s management and operations of the funds pursuant to the management agreement. In performing their duties, Board members receive detailed information about the funds and their advisor regularly throughout the year, and meet at least quarterly with management of the advisor to review reports about fund operations. The directors’ role is to provide oversight and not to provide day-to-day management. More than three-fourths of the directors are independent of the funds’ advisor; that is, they have never been employed by and have no financial interest in the advisor or any of its affiliated companies (other than as shareholders of American Century Investments funds). The directors also serve in that capacity for many of the underlying funds. The Investment Advisor The funds’ investment advisor is American Century Investment Management, Inc. (the advisor). The advisor has been managing mutual funds since 1958 and is headquartered at 4500 Main Street, Kansas City, Missouri 64111. The advisor is responsible for managing the investment portfolios of the funds and directing the purchase and sale of the underlying American Century Investments funds in which they invest. The advisor also arranges for transfer agency, custody and all other services necessary for the funds to operate. Additionally, the advisor is responsible for the selection and management of the underlying funds’ portfolio investments. The advisor does not receive a management fee for managing the LIVESTRONG Portfolios.However, the advisor receives a management fee for managing the underlying funds. See the underlying funds’ prospectuses for specific fees. For the shareholder services it provides to the Investor, A, C and R Classes, the advisor receives an administrative fee of 0.20% of the average net assets of each class of shares. The amount of the administrative fee for a fund is calculated daily and paid monthly in arrears.The administrative fee is payable for certain shareholder services not covered by the lower unified management fees of the Institutional Class of the underlying funds in which the LIVESTRONG Portfolios invest. A discussion regarding the basis for the Board of Directors’ approval of the funds’ investment advisory agreement with the advisor is available in the funds’ report to shareholders dated July 31, 2010. The Fund Management Team The advisor uses a team of portfolio managers to manage the funds. The following portfolio managers share overall responsibility for coordinating the funds’ activities, including determining appropriate asset allocations, reviewing overall fund compositions for compliance with stated investment objectives and strategies, and monitoring cash flows. The team meets as necessary to review the funds’ target allocations. Enrique Chang Mr. Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the funds since 2009. He joined American Century Investments in 2006. Prior to joining the company, he served as President and Chief Investment Officer of Munder Capital Management from 2002 to 2006. Mr. Chang has a bachelor’s degree in mathematics from Fairleigh Dickinson University, and a master’s degree in finance/quantitative analysis and a master’s degree in statistics and operations research from New York University. 50 Scott Wittman Mr. Wittman, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the funds since 2009 when he joined American Century Investments. From 2005 to 2009, he was managing director–quantitative and alternative investments for Munder Capital Management and from 2002 to 2005 he was an independent financial consultant. He has a bachelor’s degree in finance and an MBA in finance from Indiana University. He is a CFA charterholder. Richard Weiss Mr. Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the funds since 2010 when he joined American Century Investments. From 1999 to 2010, he was executive vice president and chief investment officer for City National Bank.He has a bachelor's degree in economics from The Wharton School, University of Pennsylvania and an MBA in finance/econometrics from the University of Chicago, Graduate School of Business. Irina Torelli Ms. Torelli, Portfolio Manager, has been a member of the team that manages the funds since each fund’s inception. She joined American Century Investments in 1997 as a quantitative analyst and became a portfolio manager in 2005. She has a bachelor’s degree from the University of Rome and a master’s degree in operations research from Stanford University. She is a CFA charterholder. The statement of additional information provides additional information about the accounts managed by the portfolio managers, the structure of their compensation, and their ownership of fund securities. Fundamental Investment Policies Fundamental investment policies contained in the statement of additional information and the investment objectives of the funds may not be changed without shareholder approval. The Board of Directors and/or the advisor may change any other policies and investment strategies. 51 Investing Directly with American Century Investments Services Automatically Available to You Most accounts automatically have access to the services listed under Ways to Manage Your Account when the account is opened. If you do not want these services, see Conducting Business in Writing. If you have questions about the services that apply to your account type, please call us. Conducting Business in Writing If you prefer to conduct business in writing only, please call us. If you choose this option, you must provide written instructions to invest, exchange and redeem. All account owners must sign transaction instructions (with signatures guaranteed for redemptions in excess of $100,000). By choosing this option, you are not eligible to enroll for exclusive online account management to waive the account maintenance fee. See Account Maintenance Fee. If you want to add online and telephone services later, you can complete a Service Options form. Account Maintenance Fee If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not through a financial intermediary or employer-sponsored retirement plan account), we may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will determine the amount of your total eligible investments twice per year, generally the last Friday in October and April. If the value of those investments is less than $10,000 at that time, we will automatically redeem shares in one of your accounts to pay the $12.50 fee. Please note that you may incur tax liability as a result of the redemption. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments brokerage accounts) registered under your Social Security number. We will not charge the fee as long as you choose to manage your accounts exclusively online. You may enroll for exclusive online account management by visiting americancentury.com. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments brokerage accounts, you are currently not subject to this fee, but you may be subject to other fees. Wire Purchases Current Investors: If you would like to make a wire purchase into an existing account, your bank will need the following information.(To invest in a new fund, please call us first to set up the new account.) • American Century Investments bank information:Commerce Bank N.A., Routing No. 101000019, Account No. 2804918 • Your American Century Investments account number and fund name • Your name • The contribution year (for IRAs only) • Dollar amount New Investors: To make a wire purchase into a new account, please complete an application or call us prior to wiring money. 52 Ways to Manage Your Account ONLINE americancentury.com Open an account: If you are a current or new investor, you can open an account by completing and submitting our online application. Current investors also can open an account by exchanging shares from another American Century Investments account. Exchange shares: Exchange shares from another American Century Investments account. Make additional investments: Make an additional investment into an established American Century Investments account if you have authorized us to invest from your bank account. Sell shares*: Redeem shares and the proceeds will be electronically transferred to your authorized bank account. * Online redemptions up to $25,000 per day. IN PERSON If you prefer to handle your transactions in person, visit one of our Investor Centers and a representative can help you open an account, make additional investments, and sell or exchange shares. • 4500 Main Street, Kansas City, MO — 8 a.m. to 5 p.m., Monday – Friday • 4917 Town Center Drive, Leawood, KS — 8 a.m. to 5 p.m., Monday – Friday; 8 a.m. to noon, Saturday • 1665 Charleston Road, Mountain View, CA — 8 a.m. to 5 p.m., Monday – Friday BY TELEPHONE Investor Services Representative: 1-800-345-2021 Business, Not-For-Profit and Employer-Sponsored Retirement Plans: 1-800-345-3533 Automated Information Line: 1-800-345-8765 Open an account: If you are a current investor, you can open an account by exchanging shares from another American Century Investments account. Exchange shares: Call or use our Automated Information Line if you have authorized us to accept telephone instructions. The Automated Information Line is available only to Investor Class shareholders. Make additional investments: Call or use our Automated Information Line if you have authorized us to invest from your bank account. The Automated Information Line is available only to Investor Class shareholders. Sell shares: Call a Service Representative. BY MAIL OR FAX Mail Address: P.O. Box 419200, Kansas City, MO 64141-6200—Fax: 816-340-7962 Open an account: Send a signed, completed application and check or money order payable to American Century Investments. Exchange shares: Send written instructions to exchange your shares from one American Century Investments account to another. Make additional investments: Send your check or money order for at least $50 with an investment slip or $250 without an investment slip. If you don’t have an investment slip, include your name, address and account number on your check or money order. Sell shares: Send written instructions or a redemption form to sell shares. Call a Service Representative to request a form. AUTOMATICALLY Open an account: Not available. Exchange shares: Send written instructions to set up an automatic exchange of your shares from one American Century Investments account to another. Make additional investments: With the automatic investment service, you can purchase shares on a regular basis. You must invest at least $50 per month per account. Sell shares: You may sell shares automatically by establishing a systematic redemption plan. See Additional Policies Affecting Your Investment for more information about investing with us. 53 Investing Through a Financial Intermediary The fund’s A, C and R Classes are intended for purchase by participants in employer-sponsored retirement plans.Additionally, the fund’s A and C Classes are intended for persons purchasing shares through financial intermediaries that provide various administrative and distribution services. For more information regarding employer-sponsored retirement plan types, please see Buying and Selling Fund Shares in the statement of additional information. Financial intermediaries include banks, broker-dealers, insurance companies, plan sponsors and financial professionals. Although each class of shares represents an interest in the same fund, each has a different cost structure, as described below. Which class is right for you depends on many factors, including how long you plan to hold the shares, how much you plan to invest, the fee structure of each class, and how you wish to compensate your financial professional for the services provided to you. Your financial professional can help you choose the option that is most appropriate. The following table provides a summary description of these classes. A Class Initial sales charge(1) Generally no contingent deferred sales charge(2) 12b-1 fee of 0.25% Generally more appropriate for long-term investors C Class R Class No initial sales charge No initial sales charge Contingent deferred sales charge on redemptions within 12 months No contingent deferred sales charge 12b-1 fee of 1.00% 12b-1 fee of 0.50% Purchases generally limited to investors whose aggregate investments in American Century Investments funds are less than $1,000,000; generally more appropriate for short-term investors Generally offered through employer-sponsored retirement plans(3) 1 The sales charge for A Class shares decreases depending on the size of your investment, and may be waived for some purchases. There is no sales charge for purchases of $1,000,000 or more. 2 A contingent deferred sales charge (CDSC) of 1.00% will be charged on certain purchases of $1,000,000 or more that are redeemed within one year of purchase. 3 IRA accounts in R Class shares established through financial intermediaries prior to August 1, 2006, may make additional purchases. The R Class is only available for certain employer-sponsored retirement plans after August 1, 2006. R Class shares are not available for purchase in the following types of employer-sponsored retirement plans: SEP IRAs, SIMPLE IRAs or SARSEPs, provided however, that investors in such plans with accounts in R Class shares established prior to March 1, 2009, may make additional purchases. Calculation of Sales Charges The information regarding sales charges provided herein is included free of charge and in a clear and prominent format at americancentury.com in the Investors Using Advisors and Investment Professionals portions of the Web site. From the description of A or C Class shares, a hyperlink will take you directly to this disclosure. A Class A Class shares are sold at their offering price, which is net asset value plus an initial sales charge. This sales charge varies depending on the amount of your investment, and is deducted from your purchase before it is invested. The sales charges and the amounts paid to your financial professional are: 54 Purchase Amount Sales Charge as a % of Offering Price Sales Charge as a % of Net Amount Invested Dealer Commission as a % of Offering Price Less than $50,000 5.75% 6.10% 5.00% $50,000 - $99,999 4.75% 4.99% 4.00% $100,000 - $249,999 3.75% 3.90% 3.25% $250,000 - $499,999 2.50% 2.56% 2.00% $500,000 - $999,999 2.00% 2.04% 1.75% $1,000,000 - $3,999,999 0.00% 0.00% 1.00% $4,000,000 - $9,999,999 0.00% 0.00% 0.50% $10,000,000 or more 0.00% 0.00% 0.25% There is no front-end sales charge for purchases of $1,000,000 or more, but if you redeem your shares within one year of purchase you will pay a deferred sales charge of 1.00% of the lower of the original purchase price or the current market value at redemption, subject to the exceptions listed below. No sales charge applies to reinvested dividends. No dealer commission will be paid for purchases by employer-sponsored retirement plans. For this purpose, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Reductions and Waivers of Sales Charges for A Class You may qualify for a reduction or waiver of certain sales charges, but you or your financial professional must provide certain information, including the account numbers of any accounts to be aggregated, to American Century Investments at the time of purchase in order to take advantage of such reduction or waiver. If you hold assets among multiple intermediaries, it is your responsibility to inform your intermediary and/or American Century Investments at the time of purchase, of any accounts to be aggregated. You and your immediate family (your spouse and your children under the age of 21) may combine investments in any share class of any American Century Investments fund (excluding 529 account assets and certain assets in money market accounts) to reduce your A Class sales charge in the following ways: Account Aggregation. Investments made by you and your immediate family may be aggregated at each account’s current market value if made for your own account(s) and/or certain other accounts, such as: • Certain trust accounts • Solely controlled business accounts • Single-participant retirement plans • Endowments or foundations established and controlled by you or an immediate family member For purposes of aggregation, only investments made through individual-level accounts may be combined. Assets held in multiple participant employer-sponsored retirement plans may be aggregated at a plan level. Concurrent Purchases. You may combine simultaneous purchases in any share class of any American Century Investments fund to qualify for a reduced A Class sales charge. Rights of Accumulation. You may take into account the current value of your existing holdings, less any commissionable shares in the money market funds, in any share class of any American Century Investments fund to qualify for a reduced A Class sales charge. Letter of Intent. A Letter of Intent allows you to combine all non-money market fund purchases of any share class of any American Century Investments fund you intend to make over a 13-month period to determine the applicable sales charge. At your request, existing holdings may be combined with new purchases and sales charge amounts may be adjusted for purchases made within 90 days prior to our receipt of the Letter of Intent. Capital appreciation, capital gains and reinvested dividends earned during the Letter of Intent period do not apply toward its completion. A portion of your account will be held in escrow to cover additional A Class sales charges that will be due if your total investments over the 13-month period do not qualify for the applicable sales charge reduction. Waivers for Certain Investors. The sales charge on A Class shares will be waived for: • Purchases by registered representatives and other employees of certain financial intermediaries (and their immediate family members) having selling agreements with the advisor or distributor • Broker-dealer sponsored wrap program accounts and/or fee-based accounts maintained for clients of certain financial intermediaries who have entered into selling agreements with American Century Investments • Present or former officers, directors and employees (and their families) of American Century Investments 55 • Employer-sponsored retirement plan purchases. For this purpose, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs.However, SEP IRA, SIMPLE IRA or SARSEP retirement plans that (i) held shares of an A Class fund prior to March 1, 2009 that received sales charge waivers or (ii) held shares of an Advisor Class fund that was renamed A Class on March 1, 2010, may permit additional purchases by new and existing participants in A Class shares without an initial sales charge. Refer to Buying and Selling Fund Shares in the statement of additional information • IRA Rollovers from any American Century Investments fund held in an employer-sponsored retirement plan • Purchases of additional shares in accounts that held shares of an Advisor Class fund that was renamed A Class on either September 4, 2007, December 3, 2007 or March 1, 2010.However, if you close your account or if you transfer your account to another financial intermediary, future purchases of A Class shares of a fund may not receive a sales charge waiver. • Certain other investors as deemed appropriate by American Century Investments An investor who receives a sales charge waiver for purchases of fund shares through a financial intermediary may become ineligible to receive such waiver if the nature of the investor’s relationship with and/or the services it receives from the financial intermediary changes.Please consult with your financial professional for further details. C Class C Class shares are sold at their net asset value without an initial sales charge. For sales of C Class shares, the amount paid to your financial professional is 1.00% of the amount invested. If you redeem your shares within 12 months of purchase, you will pay a CDSC of 1.00% of the original purchase price or the current market value at redemption, whichever is less. The purpose of the CDSC is to permit the fund’s distributor to recoup all or a portion of the up-front payment made to your financial professional. There is no CDSC on shares acquired through reinvestment of dividends or capital gains. American Century Investments generally limits purchases of C Class shares to investors whose aggregate investments in American Century Investments funds are less than $1,000,000. However, it is your responsibility to inform your financial intermediary and/or American Century Investments at the time of purchase of any accounts to be aggregated, including investments in any share class of any American Century Investments fund (excluding 529 account assets and certain assets in money market accounts) in accounts held by you and your immediate family members (your spouse and children under the age of 21).Once you reach this limit, you should work with your financial intermediary to determine what share class is most appropriate for additional purchases. Calculation of Contingent Deferred Sales Charge (CDSC) To minimize the amount of the CDSC you may pay when you redeem shares, the fund will first redeem shares acquired through reinvested dividends and capital gain distributions, which are not subject to a CDSC. Shares that have been in your account long enough that they are not subject to a CDSC are redeemed next. For any remaining redemption amount, shares will be sold in the order they were purchased (earliest to latest). CDSC Waivers Any applicable CDSC may be waived in the following cases: • redemptions through systematic withdrawal plans not exceeding annually 12% of the lesser of the original purchase cost or current market value for A and C Class shares • redemptions through employer-sponsored retirement plans. For this purpose, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. • distributions from IRAs due to attainment of age 59½ for A Class shares and for C Class shares • required minimum distributions from retirement accounts upon reaching age 70½ • tax-free returns of excess contributions to IRAs • redemptions due to death or post-purchase disability • exchanges, unless the shares acquired by exchange are redeemed within the original CDSC period • IRA Rollovers from any American Century Investments fund held in an employer-sponsored retirement plan, for A Class shares only • if no broker was compensated for the sale 56 Reinstatement Privilege Within 90 days of a redemption of any A or B Class shares, you may reinvest all of the redemption proceeds in A Class shares of any American Century Investments fund at the then-current net asset value without paying an initial sales charge. At your request, any CDSC you paid on an A Class redemption that you are reinvesting will be credited to your account. You or your financial professional must notify the fund’s transfer agent in writing at the time of the reinvestment to take advantage of this privilege, and you may use it only once per account. This privilege applies only if the new account is owned by the original account owner. Exchanging Shares You may exchange shares of the fund for shares of the same class of another American Century Investments fund without a sales charge if you meet the following criteria: • The exchange is for a minimum of $100 • For an exchange that opens a new account, the amount of the exchange must meet or exceed the minimum account size requirement for the fund receiving the exchange For purposes of computing any applicable CDSC on shares that have been exchanged, the holding period will begin as of the date of purchase of the original fund owned. Exchanges from a money market fund are subject to a sales charge on the fund being purchased, unless the money market fund shares were acquired by exchange from a fund with a sales charge or by reinvestment of dividends or capital gains distributions. Buying and Selling Shares Your ability to purchase, exchange, redeem and transfer shares will be affected by the policies of the financial intermediary through which you do business. Some policy differences may include • minimum investment requirements • exchange policies • fund choices • cutoff time for investments • trading restrictions In addition, your financial intermediary may charge a transaction fee for the purchase or sale of fund shares. Those charges are retained by the financial intermediary and are not shared with American Century Investments or the funds. Please contact your financial intermediary or plan sponsor for a complete description of its policies. Copies of the funds’ annual report, semiannual report and statement of additional information are available from your financial intermediary or plan sponsor. The funds have authorized certain financial intermediaries to accept orders on the funds’ behalf. American Century Investments has selling agreements with these financial intermediaries requiring them to track the time investment orders are received and to comply with procedures relating to the transmission of orders. Orders must be received by the financial intermediary on the funds’ behalf before the time the net asset value is determined in order to receive that day’s share price. If those orders are transmitted to American Century Investments and paid for in accordance with the selling agreement, they will be priced at the net asset value next determined after your request is received in the form required by the financial intermediary. See Additional Policies Affecting Your Investment for more information about investing with us. 57 Additional Policies Affecting Your Investment Eligibility for Investor Class Shares The fund’s Investor Class shares are available for purchase directly from American Century Investments and through the following types of products, programs or accounts offered by financial intermediaries: • self-directed accounts on transaction-based platforms that may or may not charge a transaction fee • employer-sponsored retirement plans • broker-dealer sponsored fee-based wrap programs or other fee-based advisory accounts • insurance products and bank/trust products where fees are being charged The fund reserves the right, when in the judgment of American Century Investments it is not adverse to the fund’s interest, to permit all or only certain types of investors to open new accounts in the fund, to impose further restrictions, or to close the fund to any additional investments, all without notice. Minimum Initial Investment Amounts (other than Institutional Class) Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. See Investing Through a Financial Intermediary for more information. Broker-dealer sponsored wrap program accounts and/or fee-based accounts No minimum Coverdell Education Savings Account Employer-sponsored retirement plans(3) No minimum 1 American Century Investments will waive the minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the minimum. 2 The minimum initial investment for financial intermediaries is $250. Financial intermediaries may have different minimums for their clients. 3 For this purpose, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Subsequent Purchases There is a $50 minimum for subsequent purchases. See Ways to Manage Your Account for more information about making additional investments directly with American Century Investments. However, there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries may require their clients to meet different subsequent purchase requirements. Eligibility for Institutional Class Shares The Institutional Class shares are made available for purchase by individuals and large institutional shareholders such as bank trust departments, corporations, retirement plans, endowments, foundations and financial advisors that meet the funds’ minimum investment requirements. Institutional Class shares are not available for purchase by insurance companies for variable annuity and variable life products. 58 Minimum Initial Investment Amounts (Institutional Class) The minimum initial investment amount for Institutional Class shares is $5 million ($3 million for endowments and foundations) per fund. If you invest with us through a financial intermediary, this requirement may be met if your financial intermediary aggregates your investments with those of other clients into a single group, or omnibus, account that meets the minimum. The minimum investment requirement may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in our family of funds of $10 million or more ($5 million for endowments and foundations), or in other situations as determined by American Century Investments. In addition, financial intermediaries or plan recordkeepers may require retirement plans to meet certain other conditions, such as plan size or a minimum level of assets per participant, in order to be eligible to purchase Institutional Class shares. Redemptions If you sell C or, in certain cases, A Class shares, you may pay a sales charge, depending on how long you have held your shares, as described above. Your redemption proceeds will be calculated using the net asset value (NAV) next determined after we receive your transaction request in good order. A fund’s net asset value, or NAV, is the price of the fund’s shares. However, we reserve the right to delay delivery of redemption proceeds up to seven days. For example, each time you make an investment with American Century Investments, there is a seven-day holding period before we will release redemption proceeds from those shares, unless you provide us with satisfactory proof that your purchase funds have cleared. Investments by wire generally require only a one-day holding period. If you change your address, we may require that any redemption request made within 15 days be submitted in writing and be signed by all authorized signers with their signatures guaranteed. If you change your bank information, we may impose a 15-day holding period before we will transfer or wire redemption proceeds to your bank. Please remember, if you request redemptions by wire, $10 will be deducted from the amount redeemed. Your bank also may charge a fee. In addition, we reserve the right to honor certain redemptions with securities, rather than cash, as described in the next section. Redemption of Shares in Accounts Below Minimum If your account balance falls below the minimum initial investment amount for any reason, or if you cancel your automatic monthly investment plan prior to reaching the fund minimum, American Century Investments reserves the right to redeem the shares in the account and send the proceeds to your address of record.Prior to doing so, we will notify you and give you 60 days to meet the minimum or reinstate your automatic monthly investment plan. Please note that A and C Class shares redeemed in this manner may be subject to a sales charge if held less than the applicable time period.You also may incur tax liability as a result of the redemption. For Institutional Class shares, we reserve the right to convert your shares to Investor Class shares of the same fund. The total annual operating expenses of Investor Class shares are 0.20% higher than Institutional Class shares. Signature Guarantees A signature guarantee — which is different from a notarized signature — is a warranty that the signature presented is genuine. We may require a signature guarantee for the following transactions. • You have chosen to conduct business in writing only and would like to redeem over $100,000. • Your redemption or distribution check or automatic redemption is made payable to someone other than the account owners. • Your redemption proceeds or distribution amount is sent by EFT (ACH or wire) to a destination other than your personal bank account. • You are transferring ownership of an account over $100,000. • You change your address and request a redemption over $100,000 within 15 days. • You change your bank information and request a redemption within 15 days. We reserve the right to require a signature guarantee for other transactions, at our discretion. 59 Modifying or Canceling an Investment Investment instructions are irrevocable. That means that once you have mailed or otherwise transmitted your investment instruction, you may not modify or cancel it. Each fund reserves the right to suspend the offering of shares for a period of time and to reject any specific investment (including a purchase by exchange). Additionally, we may refuse a purchase if, in our judgment, it is of a size that would disrupt the management of a fund. Abusive Trading Practices Short-term trading and other so-called market timing practices are not defined or explicitly prohibited by any federal or state law. However, short-term trading and other abusive trading practices may disrupt portfolio management strategies and harm fund performance. Additionally, because the funds invest in other American Century Investments mutual funds, short-term trading and other abusive trading activity in the funds may disrupt the underlying funds’ portfolio management strategies and harm their performance. If the cumulative amount of short-term trading activity is significant relative to an underlying fund’s net assets, the underlying fund may incur trading costs that are higher than necessary as securities are first purchased then quickly sold to meet the redemption request. In such case, each fund, as a shareholder of the underlying funds, would indirectly bear its pro rata share of the additional expenses incurred by the underlying funds. Accordingly, the funds’ performance could be negatively impacted by the increased trading costs created by short-term trading if the additional trading costs are significant. Because of the potentially harmful effects of abusive trading practices, the funds’ Board of Directors has approved American Century Investments’ abusive trading policies and procedures, which are designed to reduce the frequency and effect of these activities in our funds. These policies and procedures include monitoring trading activity, imposing trading restrictions on certain accounts, imposing redemption fees on certain funds, and using fair value pricing when current market prices are not readily available for securities held by the underlying funds. Although these efforts are designed to discourage abusive trading practices, they cannot eliminate the possibility that such activity will occur. American Century Investments seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests. American Century Investments uses a variety of techniques to monitor for and detect abusive trading practices. These techniques may vary depending on the type of fund, the class of shares or whether the shares are held directly or indirectly with American Century Investments. They may change from time to time as determined by American Century Investments in its sole discretion. To minimize harm to the funds and their shareholders, we reserve the right to reject any purchase order (including exchanges) from any shareholder we believe has a history of abusive trading or whose trading, in our judgment, has been or may be disruptive to the funds. In making this judgment, we may consider trading done in multiple accounts under common ownership or control. Currently, for shares held directly with American Century Investments, we may deem the sale of all or a substantial portion of a shareholder’s purchase of fund shares to be abusive if the sale is made • within seven days of the purchase, or • within 30 days of the purchase, if it happens more than once per year. To the extent practicable, we try to use the same approach for defining abusive trading for shares held through financial intermediaries. American Century Investments reserves the right, in its sole discretion, to identify other trading practices as abusive and to modify its monitoring and other practices as necessary to deal with novel or unique abusive trading practices. In addition, American Century Investments reserves the right to accept purchases and exchanges in excess of the trading restrictions discussed above if it believes that such transactions would not be inconsistent with the best interests of fund shareholders or this policy. American Century Investments’ policies do not permit us to enter into arrangements with fund shareholders that permit such shareholders to engage in frequent purchases and redemptions of fund shares. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions American Century Investments handles, there can be no assurance that American Century Investments’ efforts will identify all trades or trading practices that may be considered abusive. American Century Investments monitors aggregate trades placed in omnibus accounts and works with financial intermediaries to identify shareholders engaging in abusive trading practices and impose restrictions to discourage such practices. Because American Century Investments relies on financial intermediaries to provide information and impose restrictions, our ability to monitor and discourage abusive trading practices in omnibus accounts may be dependent upon the intermediaries’ timely performance of such duties. 60 Your Responsibility for Unauthorized Transactions American Century Investments and its affiliated companies use procedures reasonably designed to confirm that telephone, electronic and other instructions are genuine. These procedures include recording telephone calls, requesting personalized security codes or other information, and sending confirmation of transactions. If we follow these procedures, we are not responsible for any losses that may occur due to unauthorized instructions. For transactions conducted over the Internet, we recommend the use of a secure Internet browser. In addition, you should verify the accuracy of your confirmation statements immediately after you receive them. A Note About Mailings to Shareholders To reduce the amount of mail you receive from us, we generally deliver a single copy of fund documents (like shareholder reports, proxies and prospectuses) to investors who share an address, even if their accounts are registered under different names. Investors who share an address may also receive account-specific documents (like statements) in a single envelope. If you prefer to receive your documents addressed individually, please call us or your financial professional. For American Century Investments brokerage accounts, please call 1-888-345-2071. Right to Change Policies We reserve the right to change any stated investment requirement, including those that relate to purchases, exchanges and redemptions. We also may alter, add or discontinue any service or privilege. Changes may affect all investors or only those in certain classes or groups. In addition, from time to time we may waive a policy on a case-by-case basis, as the advisor deems appropriate. 61 Share Price and Distributions Share Price American Century Investments will price the fund shares you purchase, exchange or redeem at the net asset value (NAV) next determined after your order is received in good order by the fund’s transfer agent, or other financial intermediary with the authority to accept orders on the fund’s behalf. We determine the NAV of each fund as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. On days when the NYSE is closed (including certain U.S. national holidays), we do not calculate the NAV. A fund’s NAV is the current value of the fund’s assets, minus any liabilities, divided by the number of shares outstanding. Each fund’s NAV is calculated based upon the NAVs of the underlying funds in which the fund invests. The prospectuses for the underlying funds explain the methods used to value underlying fund shares, including the circumstances under which those funds may use fair value pricing and the effects of doing so. Distributions Federal tax laws require each fund to make distributions to its shareholders in order to qualify as a regulated investment company. Qualification as a regulated investment company means that the funds should not be subject to state or federal income tax on amounts distributed. The distributions generally consist of dividends and interest received by the fund, as well as capital gains realized by the fund on the sale of its investment securities. Capital gains are increases in the values of capital assets, such as stock, from the time the assets are purchased. Distributions of substantially all of their income are paid quarterly for LIVESTRONG Income Portfolio and annually for LIVESTRONG 2015, 2020, 2025, 2030, 2035, 2040, 2045 and 2050 Portfolios. Distributions from realized capital gains for all the funds are generally paid annually, usually in December. The funds may make more frequent distributions, if necessary, to comply with Internal Revenue Code provisions. You will participate in fund distributions when they are declared, starting the next business day after your purchase is effective. For example, if you purchase shares on a day that a distribution is declared, you will not receive that distribution. If you redeem shares, you will receive any distribution declared on the day you redeem. If you redeem all shares, we will include any distributions received with your redemption proceeds. Participants in tax-deferred retirement plans must reinvest all distributions. For investors investing through taxable accounts, we will reinvest distributions unless you elect to have dividends and/or capital gains sent to another American Century Investments account, to your bank electronically, to your home address or to another person or address by check. 62 Taxes The tax consequences of owning shares of the funds will vary depending on whether you own them through a taxable or tax-deferred account. Tax consequences result from distributions by the funds of dividend and interest income they have received or capital gains they have generated through their investment activities. Tax consequences also may result when investors sell fund shares after the net asset value has increased or decreased. Tax-Deferred Accounts If you purchase fund shares through a tax-deferred account, such as an IRA or employer-sponsored retirement plan, income and capital gains distributions usually will not be subject to current taxation but will accumulate in your account under the plan on a tax-deferred basis. Likewise, moving from one fund to another fund within a plan or tax-deferred account generally will not cause you to be taxed. For information about the tax consequences of making purchases or withdrawals through a tax-deferred account, please consult your plan administrator, your summary plan description or a tax advisor. Taxable Accounts If you own fund shares through a taxable account, you may be taxed on your investments if the fund makes distributions or if you sell your fund shares. Taxability of Distributions Fund distributions may consist of income, such as dividends and interest earned by a fund from its investments, or capital gains generated by a fund from the sale of investment securities. Distributions of income are taxed as ordinary income, unless they are designated as qualified dividend income and you meet a minimum required holding period with respect to your shares of the fund, in which case distributions of income are taxed as long-term capital gains. Qualified dividend income is a dividend received by the fund from the stock of a domestic or qualifying foreign corporation, provided that the fund has held the stock for a required holding period. For capital gains and for income distributions designated as qualified dividend income, the following rates apply: Type of Distribution Tax Rate for 10% and 15% Brackets Tax Rate for All Other Brackets Short-term capital gains Ordinary Income Ordinary Income Long-term capital gains (> 1 year) and Qualified Dividend Income 5% 15% Unless applicable tax provisions are extended, the maximum tax rates shown in the table above for long-term capital gains and qualified dividend income will be higher beginning in 2011. As of the date of this prospectus, it is still uncertain if Congress will extend these provisions. If the fund’s distributions exceed its taxable income and capital gains realized during the tax year, all or a portion of the distributions made by the fund in that tax year will be considered a return of capital. A return of capital distribution is generally not subject to tax, but will reduce your cost basis in the fund and result in higher realized capital gains (or lower realized capital losses) upon the sale of fund shares. The tax status of any distributions of capital gains is determined by how long a fund held the underlying security that was sold, not by how long you have been invested in the fund, or whether you reinvest your distributions in additional shares or take them in cash. For taxable accounts, American Century Investments or your financial intermediary will inform you of the tax status of fund distributions for each calendar year in an annual tax mailing. Distributions also may be subject to state and local taxes. Because everyone’s tax situation is unique, you may want to consult your tax professional about federal, state and local tax consequences. 63 Taxes on Transactions Your redemptions—including exchanges to other American Century Investments funds—are subject to capital gains tax. The table above can provide a general guide for your potential tax liability when selling or exchanging fund shares. Short-term capital gains are gains on fund shares you held for 12 months or less. Long-term capital gains are gains on fund shares you held for more than 12 months. If your shares decrease in value, their sale or exchange will result in a long-term or short-term capital loss. However, you should note that loss realized upon the sale or exchange of shares held for six months or less will be treated as a long-term capital loss to the extent of any distribution of long-term capital gain to you with respect to those shares. If a loss is realized on the redemption of fund shares, the reinvestment in additional fund shares within 30 days before or after the redemption may be subject to the wash sale rules of the Internal Revenue Code. This may result in a postponement of the recognition of such loss for federal income tax purposes. If you have not certified to us that your Social Security number or tax identification number is correct and that you are not subject to withholding, we are required to withhold and pay to the IRS the applicable federal withholding tax rate on taxable dividends, capital gains distributions and redemption proceeds. Buying a Dividend Purchasing fund shares in a taxable account shortly before a distribution is sometimes known as buying a dividend. In taxable accounts, you must pay income taxes on the distribution whether you reinvest the distribution or take it in cash. In addition, you will have to pay taxes on the distribution whether the value of your investment decreased, increased or remained the same after you bought the fund shares. The risk in buying a dividend is that a fund’s portfolio may build up taxable gains throughout the period covered by a distribution, as securities are sold at a profit. The fund distributes those gains to you, after subtracting any losses, even if you did not own the shares when the gains occurred. If you buy a dividend, you incur the full tax liability of the distribution period, but you may not enjoy the full benefit of the gains realized in the fund’s portfolio. 64 Multiple Class Information The funds offer multiple classes of shares. The classes have different fees, expenses and/or minimum investment requirements. The difference in the fee structures between the classes is the result of their separate arrangements for shareholder and distribution services. It is not the result of any difference in advisory or custodial fees or other expenses related to the management of the funds’ assets, which do not vary by class. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services from the advisor as shareholders of the other classes. As a result, the advisor does not charge this class an administrative fee. Different fees and expenses will affect performance. Except as described below, all classes of shares of each fund have identical voting, dividend, liquidation and other rights, preferences, terms and conditions. The only differences among the classes are (a) each class may be subject to different expenses specific to that class; (b) each class has a different identifying designation or name; (c) each class has exclusive voting rights with respect to matters solely affecting such class; (d) each class may have different exchange privileges; and (e) the Institutional Class may provide for conversion from that class into shares of the Investor Class of the same fund. Service, Distribution and Administrative Fees Investment Company Act Rule 12b-1 permits mutual funds that adopt a written plan to pay certain expenses associated with the distribution of their shares out of fund assets. Each class, except the Investor Class and Institutional Class, offered by this prospectus has a 12b-1 plan. The plans provide for the funds to pay annual fees of 0.25% for A Class, 1.00% for C Class and 0.50% for R Class to the distributor, for distribution and individual shareholder services, including past distribution services. The distributor pays all or a portion of such fees to the financial intermediaries that make the classes available. Because these fees may be used to pay for services that are not related to prospective sales of the funds, each class will continue to make payments under its plan even if it is closed to new investors. Because these fees are paid out of the funds’ assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. The higher fees for C Class shares may cost you more over time than paying the initial sales charge for A Class shares. For additional information about the plans and their terms, see Multiple Class Structure in the statement of additional information. Certain financial intermediaries perform recordkeeping and administrative services for their clients that would otherwise be performed by American Century Investments’ transfer agent. In some circumstances, the advisor will pay such service providers a fee for performing those services. Also, the advisor and the funds’ distributor may make payments to intermediaries for various additional services, other expenses and/or the intermediaries’ distribution of the fund out of their profits or other available sources. Such payments may be made for one or more of the following: (1) distribution, which may include expenses incurred by intermediaries for their sales activities with respect to the funds, such as preparing, printing and distributing sales literature and advertising materials and compensating registered representatives or other employees of such financial intermediaries for their sales activities, as well as the opportunity for the fund to be made available by such intermediaries; (2) shareholder services, such as providing individual and custom investment advisory services to clients of the financial intermediaries; and (3) marketing and promotional services, including business planning assistance, educating personnel about the funds, and sponsorship of sales meetings, which may include covering costs of providing speakers, meals and other entertainment. The distributor may sponsor seminars and conferences designed to educate intermediaries about the funds and may cover the expenses associated with attendance at such meetings, including travel costs. These payments and activities are intended to provide an incentive to intermediaries to sell the funds by educating them about the funds and helping defray the costs associated with offering the funds. These payments may create a conflict of interest by influencing the intermediary to recommend the funds over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. The amount of any payments described by this paragraph is determined by the advisor or the distributor, and all such amounts are paid out of the available assets of the advisor and distributor, and not by you or the funds. As a result, the total expense ratio of the funds will not be affected by any such payments. 65 Financial Highlights Understanding the Financial Highlights The tables on the next few pages itemize what contributed to the changes in share price during the most recently ended fiscal year. They also show the changes in share price for this period in comparison to changes over the last five fiscal years (or a shorter period if the share class is not five years old). On a per-share basis, each table includes as appropriate • share price at the beginning of the period • investment income and capital gains or losses • distributions of income and capital gains paid to investors • share price at the end of the period Each table also includes some key statistics for the period as appropriate • Total Return – the overall percentage of return of the fund, assuming the reinvestment of all distributions • Expense Ratio – the operating expenses of the fund as a percentage of average net assets • Net Income Ratio – the net investment income of the fund as a percentage of average net assets • Portfolio Turnover – the percentage of the fund’s investment portfolio that is replaced during the period The Financial Highlights that follow have been audited by Deloitte & Touche LLP. Their Report of Independent Registered Public Accounting Firm and the financial statements and financial highlights are included in the funds’ annual report, which is available upon request. 66 LIVESTRONG Income Portfolio Investor Class For a Share Outstanding Throughout the Years Ended July 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations ) Distributions From Net Investment Income ) From Net Realized Gains — ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets(3) % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 13
